DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
There are two election requirements.  The first requirement is directed towards button layout on a side of a device housing. The second requirement is directed towards internal touch and force sensor circuitry, structures, and layouts. 
Election requirement 1:
A first embodiment of figures  1 and 3-4, disclosed at applicant [0102, 0113-0114] wherein the first force member FM1, and the second touch member TM2 may be disposed in zig zag form as illustrated in fig. 1 rather than linear form. 
A second embodiment of figures  2 and 5, disclosed at applicant specification [0103, 0116], wherein In the electronic apparatus 10-1, the first touch member TM1, the first force member FM1, and the second touch member TM2 are disposed on a substantially straight line by forming a bent portion in a portion of the frame 51-1.  The boundary between the frame 51-2 and cover 53-2 is manufactured with a zigzag form. 
Election requirement 2:
A third embodiment of figure 6 wherein the touch and force sensing electronic device 10-5 internal structure includes specific circuit structures arranged at specific locations within the device. 
A fourth embodiment of figures 7 and 10 wherein the electronic device 10-6 includes different circuit structures than the third embodiment of figure 6. For example, the fourth embodiment includes a  second touch sensing unit TSP2, a second connection wire W20, a second sensing electrode SE2,  disposed inside the cover 53.
A fifth embodiment of figure 8  wherein the electronic apparatus 10-7 includes different circuit structures and arrangements than that of the third and fourth embodiments.  For example, per applicant specification [0168] figure 8 includes the two first sensing electrodes SE1-1 and SE1-2 disposed in different locations of the inside of the first touch member TM1. Further, one first sensing electrode SE1-1 may be connected to one end of the first sensing inductor LE1 and the other sensing electrode SE1-2 may be connected to the other end of the first sensing inductor LE1..
A sixth embodiment of figure 9 wherein the electronic apparatus 10-8 includes different circuit structures and arrangements than that of the third, fourth, and fifth embodiments.  For example, per applicant specification [0174] figure 9 includes two second sensing electrodes SE2-1 and SE2-2 disposed in different locations of the inside of the second touch member TM2.   Further, Of the two second sensing electrodes SE2-1 and SE2-2, one second sensing electrode SE2-1 may be connected to one end of the second sensing inductor LE2, and the other second sensing electrode SE2-2 may be connected to the other end of the second sensing inductor LE2.
A seventh embodiment of figures 11-12 wherein the electronic apparatus 10-9 includes different circuit structures, arrangements, and operation than that of the third, fourth, fifth, and sixth embodiments. For example, this embodiment includes a first force sensing unit FSP1, a second force sensing unit FSP2, first force member FM1 and a second force member FM2.
An eighth embodiment of figures 13-14, 16 and 17 wherein the electronic apparatus 10-10 includes different circuit structures, arrangements, and operation than that of the third, fourth, fifth, sixth, and seventh embodiments. For example, this embodiment includes a first hybrid sensing unit HB-S100, a second hybrid sensing unit HB-S200.  Examiner notes figures 16 and 17 disclose the circuit structures of first touch detection circuit 900-T1 and first force detection circuit 900-F1 found only in the eighth embodiment of figure 14.
  A ninth embodiment of figure 15 and specification [0258] wherein the electronic apparatus 10-11 includes different circuit structures, arrangements, and operation than that of the third, fourth, fifth, sixth, seventh, and eighth embodiments. For example, per applicant specification [0258]  this embodiment includes a shielding member 400 disposed to surround at least a portion (for example, an entirety) of the first connection wire W10 to prevent a contact of the first connection wire W10 with other adjacent elements such as the internal structure 51s of the frame 51, the substrate 200, the first sensing inductor LE1, and the like.
  A tenth embodiment of figures 18-20 and specification [0272] wherein the electronic apparatus 10-12 includes different circuit structures, arrangements, and operation than that of the third, fourth, fifth, sixth, seventh, eighth, and ninth embodiments. For example, per applicant specification [0272-0273] this embodiment includes a first touch sensing unit TSP1-2 and a first force sensing unit FSP1 wherein the first touch sensing unit TSP1-2 and the first force sensing unit FSP1 constitute a first hybrid sensor unit HB-S100-1.  Applicant specification [0273-0283] further disclose the differences of this embodiment from previous embodiments. This tenth embodiment includes the following two subspecies each shown in figure 19 and figure 20:
A first sub-species of figure 19 wherein the electronic apparatus 10-12 includes the touch sensing device 100-6 with optical sensor TS1.
A second sub-species of figure 20 wherein the electronic apparatus 10-12 includes the touch sensing device 100-6’ with ultrasonic sensor TS1’. 

Applicant is required to pick one embodiment from the first requirement and one embodiment from the second requirement.  Once allowable subject matter is identified, the examiner will discuss rejoinder of non-elected species.
 	The species are independent or distinct because each housing and/or internal circuitry structure comprises mutually exclusive touch/force circuit sensing circuitry elements and layouts. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is  generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANIEL P BRITTINGHAM/             Examiner, Art Unit 2622                                                                                                                                                                                           



/ALEXANDER EISEN/             Supervisory Patent Examiner, Art Unit 2622